Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “a” should be inserted before “predefined shear thinning parameter” in step (d).  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-2 and 8-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites said parameterized analytical function in only two variables can be expressed by or is equivalent to the [recited functions], where B and W are constants, z is a distance between two adjacent outlets, L is a length of an outlet, A is a cross sectional area of an outlet, and H is a height of an outlet, … and calculating geometrical parameters for each of outlets (p1-p12) using said analytical function. Applicant’s disclosure does not describe claim 1 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 requires to determine a length, area, or height of each outlet with the functions recited.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to calculating the length or area of a plurality of outlets.
(C) The state of the prior art. The current state of the prior art discloses calculating varying outlet lengths based on flow rate.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a distributor designer having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how the spacer is supposed to work and how it interacts with the other elements.
 (F) and (G) The amount of direction provided by the inventor and the existence of working examples. The amount of guidance or direction refers to that information in the 
 ‘z’ can’t be a distance between two adjacent outlets
Claim 1 states z is a distance between two adjacent outlets. However, the equations in claim 1 make ‘z’ a parameter that is an integer that goes from 1 to the total number of holes (page 38). Further, since the distance between adjacent outlets is constant (see figure 21 and page 38 that provides a formula for the distance ‘d’ between adjacent outlets; and claim 1 requires “each of the outlets being spaced apart equidistantly”), if ‘z’ were interpreted as claimed there would be no variable in the formulas L(z), A(z), and H(z) because B, W, k, and a are also constants in the claimed formulas (see pages 38-43).
Thus, one of skill in the art wouldn’t know how to use the recited functions wherein z is the distance between adjacent outlets. If ‘z’ were interpreted as the recited distance, there would be no variables in the equation as detailed above. In addition, if ‘z’ were interpreted as an integer between 1 and N holes, the calculations would not make sense as detailed below.
Examples do not provide logical calculations
In Example 1 on pages 40-41, ‘K’ is given to be 0.037m, ‘W’ is given to be 0.21m, and ‘n’ is given to be 0.9. Example 1 does not give the value for ‘a’, but page 38 states a=(n+1), which would make a=1.9 in this example. Example 1 further doesn’t provide the exact value for B, but page 38 teaches that B=Lmin, which can be between 2 and 10mm, or .002 and .01 meters (.004m will be used since this is taught as an adequate length). Thus, a few calculations of example 1 will be as follows:
L(1)=.004 +.037*(1/.21)^1.9 = .72 meters
L(2)=.004+.037*(2/.21)^1.9 = 2.68 meters
L(3)= .004+.037*(3/.21)^1.9 = 5.79 meters
Not only are these calculations much greater than the length of the largest exit pipe (i.e. .037), they are also greater than the distributor bar and panel. 
The other examples provided in the specification provide similar illogical calculations.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since the formulas recited in claim 1 don’t seem to produce logical results when z is interpreted as the distance between two adjacent outlets, or, when interpreted as an integer from 1 to Nholes, it would not be practical for one of ordinary skill in the art to be able to use the method as recited in claim 1 after experimentation. 
After considering all of the above factors, claim 1 is not enabled by the originally filed disclosure. Due to lack of direction and working examples, a person of ordinary skill in the art would not be able to calculate the geometrical parameters for each of the outlets using the claimed functions recited in claim 1.
Claims 2 and 8-25 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 8-25 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the formulas of L(z), A(z), and H(z), and states z is a distance between two adjacent outlets. First, the specification contradicts this limitation. Specifically, Applicant’s originally filed specification states that the variable ‘d’ is the distance between adjacent outlets (fig. 21, page 34), and, the variable ‘z’ is either integer multiples of ‘d’ (page 38) or a continuous value defining the curvature of the inner space (page 43). 
Secondly, since the distance between adjacent outlets is constant (see figure 21 and page 38 that provides a formula for ‘d’), if ‘z’ were interpreted as claimed there would be no variables in the formulas L(z), A(z), and H(z) because B, W, k, and a are also constants in the claimed formulas (see pages 38-43). 

	Claim 1 recites said geometry in step (c). The term “a geometry” was used three previous times in claim 1 to define a geometry of three different elements. Thus, it is unclear which one(s) are being referred to in step (c).
	Claim 1 recites a viscous foamable liquid mixture in step (d). It is unclear if this is referring to the same viscous foamable liquid mixture previously introduced.
Claims 1 and 8 recite the criterion. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites a geometry for the main channel. Claim 1 previously introduced “a geometry for the main channel”. Thus, it is unclear if this is referring to the previously introduced geometry or another geometry.
	Claims 2, 9-13, and 15-25 are rejected for depending from claim 1.

Response to Arguments
Applicant's arguments filed May 4, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 9 of the remarks, Applicant argues that the enablement rejection is moot due to the cancellation of claim 5. 
While the enablement rejection with respect to claim 5 is withdrawn, similar limitations found in previous claim 5 have been added to claim 1. Since there are no arguments or clarification regarding the prior enablement rejection, the examiner still believes the limitations of previous claim 5, and now largely in claim 1, are not enabled.
On pages 9-11 of the remarks, Applicant argues that the cited art fails to teach the newly added limitations of claim 1. The examiner agrees and has withdrawn the previous 103 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.